Exhibit 10.53

COMMON STOCK PURCHASE AGREEMENT

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of September 20,
2010 by and between DYNAVAX TECHNOLOGIES CORPORATION, a Delaware corporation
(the “Company”), and ASPIRE CAPITAL FUND, LLC, an Illinois limited liability
company (the “Buyer”). Capitalized terms used herein and not otherwise defined
herein are defined in Section 10 hereof.

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
Thirty Million Dollars ($30,000,000) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”). The shares of Common Stock to be
purchased hereunder are referred to herein as the “Purchase Shares.”

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

  1. PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Company, Purchase Shares as follows:

(a) Initial Purchase; Commencement of Additional Purchases of Common Stock.
Following the satisfaction of the conditions (the “Commencement”) as set forth
in Sections 6 and 7 below (the date of satisfaction of such conditions, the
“Commencement Date”), the Buyer shall purchase from the Company 1,000,000
Purchase Shares and upon receipt of such Purchase Shares pay to the Company as
the purchase price therefor, via wire transfer, Two Million Dollars ($2,000,000)
(such purchase the “Initial Purchase” and such Purchase Shares are referred to
herein as “Initial Purchase Shares”). Upon issuance and payment therefor as
provided herein, such Initial Purchase Shares shall be validly issued and are
fully paid and non-assessable. The Initial Purchase Shares shall be issued
without any restrictive legend. Thereafter, the purchase and sale of Purchase
Shares hereunder shall occur from time to time upon written notices by the
Company to the Buyer on the terms and conditions as set forth herein.

(b) The Company’s Right to Require Purchases. Subject to the terms and
conditions set forth in this Agreement, on any given Business Day after the
Commencement Date, the Company shall have the right but not the obligation to
direct the Buyer by its delivery to the Buyer of a Purchase Notice from time to
time, and the Buyer shall thereupon have the obligation, to buy up to 150,000
Purchase Shares per Business Day (each such purchase, a “Purchase”) at the
Purchase Price on the Purchase Date. The Company and the Buyer may mutually
agree to increase the number of shares that may be sold per Business Day to as
much as an additional 1,000,000 Purchase Shares per Business Day. The Company
may deliver multiple Purchase Notices to the Buyer from time to time so long as
the most recent Purchase has been completed. Share amounts subject to purchase
under this Section 1(b) shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction.



--------------------------------------------------------------------------------

(c) Payment for Purchase Shares. In connection with any Purchase, the Buyer
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Purchase Shares as full payment for such Purchase Shares via wire transfer
of immediately available funds on the same Business Day that the Buyer receives
such Purchase Shares if they are received by the Buyer before 1:00 p.m. eastern
time or if received by the Buyer after 1:00 p.m. eastern time, the next Business
Day. All payments made under this Agreement shall be made in lawful money of the
United States of America via wire transfer of immediately available funds to
such account as the Company may from time to time designate by written notice in
accordance with the provisions of this Agreement. Whenever any amount expressed
to be due by the terms of this Agreement is due on any day that is not a
Business Day, the same shall instead be due on the next succeeding day that is a
Business Day.

(d) Purchase Price Floor. The Company and the Buyer shall not effect any sales
under this Agreement on any Purchase Date where the Closing Sale Price is less
than the Floor Price. “Floor Price” means $1.00, which shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction.

(e) Records of Purchases. The Buyer and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each purchase, or shall use such other method reasonably
satisfactory to the Buyer and the Company to reconcile the remaining Available
Amount.

(f) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Buyer made under this Agreement.

(g) Compliance with Principal Market Rules. Notwithstanding anything in this
Agreement to the contrary, and in addition to the limitations set forth in
Section 1(d), the number of shares of Common Stock which may be issued under
this Agreement shall be limited to 19.99% of the Company’s outstanding shares of
Common Stock as of the date of this Agreement, unless shareholder approval is
obtained to issue more than such 19.99%.

 

  2. BUYER’S REPRESENTATIONS AND WARRANTIES.

The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:

(a) Investment Purpose. The Buyer is entering into this Agreement and acquiring
the Purchase Shares and the Commitment Shares (as defined in Section 4(e)
hereof) (in this Agreement, the Purchase Shares and the Commitment Shares are
collectively referred to herein as the “Securities”), for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof; provided however, by making the
representations herein, the Buyer does not agree to hold any of the Securities
for any minimum or other specific term.

(b) Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D.

 

-2-



--------------------------------------------------------------------------------

(c) Intentionally Omitted.

(d) Information. The Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in
Section 3(f) hereof). The Buyer understands that its investment in the
Securities involves a high degree of risk. The Buyer (i) is able to bear the
economic risk of an investment in the Securities including a total loss,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Buyer or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
in Section 3 below. The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(e) No Governmental Review. The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f) Intentionally Omitted.

(g) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and is a valid and binding
agreement of the Buyer enforceable against the Buyer in accordance with its
terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(h) Residency. The Buyer is a resident of the State of Illinois.

(i) No Prior Short Selling. The Buyer represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Buyer, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of the Common Stock or (ii) hedging
transaction which establishes a net short position with respect to the Common
Stock.

 

-3-



--------------------------------------------------------------------------------

  3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:

(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns 50% or more of the voting stock or capital stock or other
similar equity interests) are corporations duly organized and validly existing
in good standing under the laws of the jurisdiction in which they are
incorporated, and have the requisite corporate power and authority to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing could not reasonably be expected to have a Material Adverse
Effect. As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on any of: (i) the business, properties, assets, operations,
results of operations or financial condition of the Company and its
Subsidiaries, taken as a whole, or (ii) the authority or ability of the Company
to perform its obligations under the Transaction Documents (as defined in
Section 3(b) hereof). The Company has no Subsidiaries except as set forth on
Schedule 3(a).

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, and each of the other agreements entered into by the parties on
the Commencement Date and attached hereto as exhibits to this Agreement
(collectively, the “Transaction Documents”), and to issue the Securities in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including without limitation, the
issuance of the Commitment Shares and the reservation for issuance and the
issuance of the Purchase Shares issuable under this Agreement, have been duly
authorized by the Company’s Board of Directors or duly authorized committee
thereof, do not conflict with the Company’s Certificate of Incorporation or
Bylaws, and do not require further consent, approval or authorization by the
Company, its Board of Directors or its shareholders, (iii) this Agreement has
been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies. The Board of Directors of the Company or duly authorized committee
thereof has approved the resolutions (the “Signing Resolutions”) substantially
in the form as set forth as Exhibit B attached hereto to authorize this
Agreement and the transactions contemplated hereby. The Signing Resolutions are
valid, in full force and effect and have not been modified or supplemented in
any respect. The Company has delivered to the Buyer a true and correct copy of a
unanimous written consent adopting the Signing Resolutions executed by all of
the members of the Board of Directors of the Company.

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of (i) 150,000,000 shares of Common Stock, of which as of the
date hereof, 86,744,444 shares are issued and outstanding, none are held as
treasury shares, 8,241,380 shares are reserved for future issuance or purchase
pursuant to the Company’s stock option plans of which only approximately
1,267,556 shares remain available for future option grants and purchases through
the Company’s Employee Stock Purchase Plan and 25,834,710 shares are issuable
and reserved for issuance pursuant

 

-4-



--------------------------------------------------------------------------------

to securities (other than stock options issued pursuant to the Company’s stock
option and stock purchase plans) exercisable or exchangeable for, or convertible
into, shares of Common Stock and (ii) 5,000,000 shares of Preferred Stock,
$0.001 par value, none of which are issued and outstanding as of the date
hereof. All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Except as disclosed in
Schedule 3(c), (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except the Registration Rights Agreement),
(v) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries, (vi) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement and
(vii) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement. The Company has furnished
or made available to the Buyer true and correct copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s By-laws, as amended and
as in effect on the date hereof (the “By-laws”), and summaries of the terms of
all securities convertible into or exercisable for Common Stock, if any, and
copies of any documents containing the material rights of the holders thereof in
respect thereto.

(d) Issuance of Securities. The Commitment Shares have been duly authorized and,
upon issuance in accordance with the terms hereof, the Commitment Shares shall
be (i) validly issued, fully paid and non-assessable and (ii) free from all
taxes, liens and charges with respect to the issue thereof. Upon issuance and
payment therefor in accordance with the terms and conditions of this Agreement,
the Purchase Shares shall be validly issued, fully paid and nonassessable and
free from all taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.

(e) No Conflicts. Except as disclosed in Schedule 3(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the By-laws or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and

 

-5-



--------------------------------------------------------------------------------

the rules and regulations of the Principal Market applicable to the Company or
any of its Subsidiaries) or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected, except in the case of conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
under clause (ii), which could not reasonably be expected to result in a
Material Adverse Effect. Except as disclosed in Schedule 3(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, any Certificate of Designation, Preferences
and Rights of any outstanding series of preferred stock of the Company or
By-laws or their organizational charter or by-laws, respectively. Except as
disclosed in Schedule 3(e), neither the Company nor any of its Subsidiaries is
in violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments which could not reasonably be expected to have a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, ordinance, regulation of
any governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect. Except as specifically contemplated by this Agreement
or as required under the 1933 Act, the rules of the Principal Market or
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents in accordance with the terms hereof or
thereof. Except as disclosed in Schedule 3(e) or as expressly contemplated
herein, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date. Except as disclosed
in Schedule 3(e), since January 1, 2009 the Company has not received nor
delivered any notices or correspondence from or to the Principal Market. The
Principal Market has not commenced any delisting proceedings against the
Company.

(f) SEC Documents; Financial Statements. Except as disclosed in Schedule 3(f),
since January 1, 2009, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). As of their respective
dates (except as they have been correctly amended), the SEC Documents complied
in all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC (except
as they may have been properly amended), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of their respective
dates (except as they have been properly amended), the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the

 

-6-



--------------------------------------------------------------------------------

periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). Except as disclosed in Schedule 3(f) or routine
correspondence which are available on the SEC’s EDGAR database as of the date
hereof, the Company has received no notices or correspondence from the SEC since
January 1, 2009. The SEC has not commenced any enforcement proceedings against
the Company or any of its Subsidiaries.

(g) Absence of Certain Changes. Except as disclosed in Schedule 3(g), since
June 30, 2010, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. For purposes hereof, a decrease in cash or cash
equivalents in and of itself shall not be deemed or considered a material
adverse change. The Company has not taken any steps, and does not currently
expect to take any steps, to seek protection pursuant to any Bankruptcy Law nor
does the Company or any of its Subsidiaries have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy or
insolvency proceedings. The Company is financially solvent and is generally able
to pay its debts as they become due.

(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such, which
could reasonably be expected to have a Material Adverse Effect. A description of
each material action, suit, proceeding, inquiry or investigation before or by
any court, public board, government agency, self-regulatory organization or body
which, as of the date of this Agreement, is pending or threatened in writing
against or affecting the Company, the Common Stock or any of the Company’s
Subsidiaries or any of the Company’s or the Company’s Subsidiaries’ officers or
directors in their capacities as such, is set forth in Schedule 3(h).

(i) Acknowledgment Regarding Buyer’s Status. The Company acknowledges and agrees
that the Buyer is acting solely in the capacity of arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby. The Company further acknowledges that the Buyer is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by the Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Buyer’s purchase of
the Securities. The Company further represents to the Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives and advisors.

(j) Intellectual Property Rights. To the Company’s knowledge, the Company and
its Subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights (collectively,
“Intellectual Property”) necessary to conduct their respective businesses as now
conducted, except as set forth in Schedule 3(j) or to the extent that the
failure to own, possess, license or otherwise hold adequate rights to use
Intellectual Property would not, individually or in the aggregate, have a
Material Adverse Effect. Except as disclosed in Schedule 3(j), to the Company’s
knowledge, none of the Company’s material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent

 

-7-



--------------------------------------------------------------------------------

rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others and,
except as set forth on Schedule 3(j), there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company or its Subsidiaries regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secret or other infringement, which
could reasonably be expected to have a Material Adverse Effect.

(k) Environmental Laws. To the Company’s knowledge, the Company and its
Subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(l) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 3(l) or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.
Any real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

(m) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.

(n) Regulatory Permits. To the Company’s knowledge, the Company and its
Subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses as currently conducted, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

 

-8-



--------------------------------------------------------------------------------

(o) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

(p) Transactions With Affiliates. Except as set forth on Schedule 3(p) and other
than in connection with the grant or exercise of stock options or the grant of
restricted stock, restricted stock units or similar equity awards, in each case
issued for compensatory purposes, none of the officers, directors, or employees
of the Company is presently a party to any transaction with the Company or any
of its Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has an interest or is an officer, director, trustee or partner.

(q) Application of Takeover Protections. Assuming that at all times the Buyer
maintains its beneficial ownership of the Common Stock, as calculated under
Section 13(d) of the 1934 Act and related regulations, at a level below 20%, the
Company and its board of directors have taken or will take prior to the
Commencement Date all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to the Buyer as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and the Buyer’s ownership of the
Securities.

(r) Registration Statement. The Shelf Registration Statement (as defined in
Section 4(a) hereof) has been declared effective by the SEC, and no stop order
has been issued or is pending or threatened by the SEC with respect thereto. As
of the date hereof, the Company has a maximum dollar amount of certain
securities registered and unsold under the Shelf Registration Statement, which,
in aggregate, is in an amount not less than the sum of (i) the Available Amount
and (ii) the market value of the Commitment Shares on the date hereof.

 

  4. COVENANTS.

(a) Filing of Form 8-K and Registration Statement. The Company agrees that it
shall, within the time required under the 1934 Act, file a Report on Form 8-K
disclosing this Agreement and the transaction contemplated hereby. The Company
shall also file within one (1) Business Day from the date hereof a prospectus
supplement to the Company’s existing shelf registration statement on Form S-3
(SEC File No. 333-165663) (the “Shelf Registration Statement”) covering the sale
of the Securities

 

-9-



--------------------------------------------------------------------------------

(the “Prospectus Supplement”) in accordance with the terms of the Registration
Rights Agreement between the Company and the Buyer, dated as of the date hereof
(the “Registration Rights Agreement”). The Company shall use reasonable best
efforts to keep the Shelf Registration Statement effective pursuant to Rule 415
promulgated under the 1933 Act and available for sales of all Commitment Shares
and Purchase Shares until (i) the Company no longer qualifies to make sales
under the Shelf Registration Statement or (ii) the date on which all Purchase
Shares have been sold under this Agreement and no Available Amount remains
thereunder. The Shelf Registration Statement (including any amendments or
supplements thereto and prospectuses or prospectus supplements, including the
Prospectus Supplement, contained therein) shall not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

(b) Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the initial sale
of the Securities to the Buyer under this Agreement and (ii) any subsequent sale
of the Securities by the Buyer, in each case, under applicable securities or
“Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Buyer from time to time, and shall provide evidence
of any such action so taken to the Buyer.

(c) Listing. The Company shall promptly secure the listing of all of the
Securities upon each national securities exchange and automated quotation
system, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain, so long as any other shares of
Common Stock shall be so listed, such listing of all such securities from time
to time issuable under the terms of the Transaction Documents. The Company shall
maintain the Common Stock’s authorization for quotation on a Principal Market,
and neither the Company nor any of its Subsidiaries shall take any action that
would be reasonably expected to result in the delisting or suspension of the
Common Stock on a Principal Market; provided, that nothing in this Section 4(c)
shall prevent or inhibit the Company from causing its Common Stock to be listed
or quoted on a Principal Market that is different from the Principal Market on
the date hereof. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section.

(d) Limitation on Short Sales and Hedging Transactions. The Buyer agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11(k), the Buyer and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) “short sale” (as such term is defined in
Section 242.200 of Regulation SHO of the 1934 Act) of the Common Stock or
(ii) hedging transaction, which establishes a net short position with respect to
the Common Stock.

(e) Issuance of Commitment Shares. Upon the execution hereof, the Company shall
issue to the Buyer as consideration for the Buyer entering into this Agreement
600,000 shares of Common Stock (the “Commitment Shares”). The Commitment Shares
shall be issued without any restrictive legend.

(f) Due Diligence. The Buyer shall have the right, from time to time as the
Buyer may reasonably deem appropriate, to perform reasonable due diligence on
the Company during normal business hours. The Company and its officers and
employees shall provide information and reasonably cooperate with the Buyer in
connection with any reasonable request by the Buyer related to the Buyer’s due
diligence of the Company, including, but not limited to, any such request made
by the Buyer in

 

-10-



--------------------------------------------------------------------------------

connection with (i) the filing of the registration statement described in
Section 4(a) hereof and (ii) the Commencement. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party.

(g) Ownership. The Buyer agrees to take such action as shall be necessary at all
times to maintain its beneficial ownership of the Company’s Common Stock, as
calculated under Section 13(d) of the 1934 Act and related regulations, at a
level below 20%. The Company will not issue and the Buyer will not purchase, any
Purchase Shares which, when aggregated with all other shares of Common Stock
then beneficially owned by the Buyer, would result in the beneficial ownership
by the Buyer of more than 14.99% of the then issued and outstanding Common
Stock. The Buyer will, upon the reasonable request of the Company, either
(i) inform the Company of the number of shares of Common Stock beneficially
owned by it or (ii) confirm to the Company that its beneficial ownership (as
calculated above) at the time does not exceed 10%.

 

  5. TRANSFER AGENT INSTRUCTIONS.

The Commitment Shares and all of the Purchase Shares to be issued under this
Agreement shall be issued without any restrictive legend unless the Buyer
expressly consents otherwise. The Company shall issue irrevocable instructions
to the Transfer Agent, and any subsequent transfer agent, to issue Purchase
Shares in the name of the Buyer for the Purchase Shares (the “Irrevocable
Transfer Agent Instructions”). The Company warrants to the Buyer that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5, will be given by the Company to the Transfer Agent with
respect to the Purchase Shares and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Registration Rights Agreement.

 

  6. CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK UNDER THIS AGREEMENT.

The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales):

 

  (a) The Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

  (b) The representations and warranties of the Buyer shall be true and correct;
and

 

  (c) No stop order with respect to the Company’s Shelf Registration Statement
shall be pending or threatened by the SEC.

 

-11-



--------------------------------------------------------------------------------

  7. CONDITIONS TO THE BUYER’S OBLIGATION TO MAKE PURCHASES OF SHARES OF COMMON
STOCK.

The obligation of the Buyer to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales) and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Buyer;

(b) The Company shall have issued to the Buyer the Commitment Shares;

(c) The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market and the Securities shall be
approved for listing upon the Principal Market;

(d) The Buyer shall have received an opinion of the Company’s legal counsel
dated as of the Commencement Date in a form reasonably acceptable to Buyer and
its counsel;

(e) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 3 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Buyer shall have
received a certificate, executed by the CEO, President or CFO of the Company,
dated as of the Commencement Date, to the foregoing effect in the form attached
hereto as Exhibit A;

(f) The Board of Directors of the Company or a duly authorized committee thereof
shall have adopted resolutions substantially in the form attached hereto as
Exhibit B which shall be in full force and effect without any material amendment
or supplement thereto as of the Commencement Date;

(g) Intentionally Omitted.

(h) The Irrevocable Transfer Agent Instructions, in form acceptable to the Buyer
shall have been delivered to and acknowledged in writing by the Company and the
Company’s Transfer Agent;

(i) The Company shall have delivered to the Buyer a certificate evidencing the
incorporation and good standing of the Company in the State of Delaware issued
by the Secretary of State of the State of Delaware as of a date within ten
(10) Business Days of the Commencement Date;

(j) The Company shall have delivered to the Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

 

-12-



--------------------------------------------------------------------------------

(k) The Company shall have delivered to the Buyer a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit C;

(l) The Company’s Shelf Registration Statement shall have been declared
effective under the 1933 Act by the SEC and no stop order with respect thereto
shall be pending or threatened by the SEC. The Company shall have prepared and
delivered to the Buyer a final and complete form of prospectus supplement, dated
and current as of the Commencement Date, to be used in connection with any sales
of any Commitment Shares or any Purchase Shares, and to be filed by the Company
one (1) Business Day after the Commencement Date. The Company shall have made
all filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Securities pursuant to this Agreement in
compliance with such laws;

(m) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;

(n) On or prior to the Commencement Date, assuming that at all times the Buyer
maintains its beneficial ownership of the Common Stock, as calculated under
Section 13(d) of the 1934 Act and related regulations, at a level below 20%, the
Company and its board of directors shall take all necessary action, if any, and
such actions as reasonably requested by the Buyer, in order to render
inapplicable any control share acquisition, business combination, shareholder
rights plan or poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities; and

(o) The Company shall have provided the Buyer with the information reasonably
requested by the Buyer in connection with its due diligence requests made prior
to, or in connection with, the Commencement, in accordance with the terms of
Section 4(f) hereof.

 

  8. INDEMNIFICATION.

In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, shareholders, officers, directors and employees and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the

 

-13-



--------------------------------------------------------------------------------

Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee by any third party and arising out of or
resulting from the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, other than with respect to Indemnified
Liabilities which directly and primarily result from (A) a material breach of
any of Buyer’s representation and warranties, covenants or agreements contained
in this Agreement, or (B) the gross negligence or willful misconduct of the
Indemnitee. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 

  9. EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a) the effectiveness of any Registration Statement (as defined in the
Registration Rights Agreement) lapses for any reason (including, without
limitation, the issuance of a stop order) or is unavailable for sale of all of
the Registrable Securities (as defined in the Registration Rights Agreement) in
accordance with the terms of the Registration Rights Agreement, and such lapse
or unavailability continues for a period of ten (10) consecutive Business Days
or for more than an aggregate of thirty (30) Business Days in any 365-day
period;

(b) the suspension from trading or (except as contemplated under clause
(c) below) failure of the Common Stock to be listed on a Principal Market for a
period of three (3) consecutive Business Days;

(c) the delisting of the Common Stock from the Principal Market, provided,
however, that the Common Stock is not immediately thereafter trading on the New
York Stock Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market,
the NYSE Amex Equities or the OTC Bulletin Board;

(d) the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Buyer within five (5) Business Days after the applicable Purchase Date which
the Buyer is entitled to receive;

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law ;

(g) if the Company pursuant to or within the meaning of any Bankruptcy Law;
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors, (E) becomes insolvent, or
(F) is generally unable to pay its debts as the same become due; or

 

-14-



--------------------------------------------------------------------------------

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary.

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Closing Sale Price is below the
Floor Price, the Buyer shall not be obligated to purchase any shares of Common
Stock under this Agreement. If pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person. No such termination of this
Agreement under Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.

 

  10. CERTAIN DEFINED TERMS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a) “1933 Act” means the Securities Act of 1933, as amended.

(b) “Available Amount” means initially Thirty Million Dollars ($30,000,000) in
the aggregate which amount shall be reduced by the Purchase Amount each time the
Buyer purchases shares of Common Stock pursuant to Section 1 hereof.

(c) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

(d) “Business Day” means any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

(e) “Closing Sale Price” means the last closing trade price for the Common Stock
on the Principal Market as reported by the Principal Market.

(f) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also

 

-15-



--------------------------------------------------------------------------------

include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

(g) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

(h) “Maturity Date” means October 31, 2012.

(i) “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

(j) “Principal Market” means the Nasdaq Capital Market; provided however, that
in the event the Company’s Common Stock is ever listed or traded on the Nasdaq
Global Market, the Nasdaq Global Select Market, the OTC Bulletin Board, the New
York Stock Exchange or the NYSE Amex Equities, then the “Principal Market” shall
mean such other market or exchange on which the Company’s Common Stock is then
listed or traded.

(k) “Purchase Amount” means, with respect to any particular purchase made
hereunder, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1 hereof as set forth in a valid Purchase Notice which the
Company delivers to the Buyer.

(l) “Purchase Date” means with respect to any Purchase made hereunder, the
Business Day of receipt by the Buyer of a valid Purchase Notice that the Buyer
is to buy Purchase Shares pursuant to Section 1 hereof.

(m) “Purchase Notice” shall mean an irrevocable written notice from the Company
to the Buyer directing the Buyer to buy Purchase Shares as specified by the
Company therein at the applicable Purchase Price on the Purchase Date.

(n) “Purchase Price” means the lower of the (A) the lowest Sale Price of the
Common Stock on the Purchase Date and (B) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the twelve
(12) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction).

 

-16-



--------------------------------------------------------------------------------

(o) “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

(p) “SEC” means the United States Securities and Exchange Commission.

(q) “Transfer Agent” means the transfer agent of the Company as set forth in
Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

 

  11. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its shareholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Chicago, for the
adjudication of any dispute hereunder or under the other Transaction Documents
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

-17-



--------------------------------------------------------------------------------

(e) Entire Agreement. With the exception of the Mutual Nondisclosure Agreement
between the parties dated as of August 10, 2010, this Agreement supersedes all
other prior oral or written agreements between the Buyer, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the other Transaction Documents and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. The Company acknowledges and agrees that is has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in this Agreement.

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally;
(ii) upon receipt when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

Dynavax Technologies Corporation

2929 Seventh Street, Suite 100

Berkeley, CA 94710-2753

Telephone: 510-848-5100

Facsimile: 510-848-2731

Attention: Jennifer Lew

With a copy to:

Cooley LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306-2155

Telephone: 650-843-5000

Facsimile: 650-849-7400

Attention: Glen Y. Sato, Esq.

If to the Buyer:

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone: 312-658-0400

Facsimile: 312-658-4005

Attention: Steven G. Martin

 

-18-



--------------------------------------------------------------------------------

If to the Transfer Agent:

BNY Mellon Shareholder Services

400 S. Hope Street, 4th Floor

Los Angeles, CA 90017

Telephone: 213-553-9728

Facsimile: 213-553-9735

Attention: James Kirkland

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, and recipient
facsimile number or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively. Any party to this Agreement
may give any notice or other communication hereunder using any other means
(including messenger service, ordinary mail or electronic mail), but no such
notice or other communication shall be deemed to have duly given unless it
actually is received by the party for whom it is intended.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation. The Buyer may not assign its rights or obligations under this
Agreement.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

(i) Publicity. The Buyer shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations so long as the Company and its
counsel consult with the Buyer in connection with any such press release or
other public disclosure at least two (2) Business Days prior to its release. The
Buyer must be provided with a copy thereof at least two (2) Business Days prior
to any release or use by the Company thereof.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

-19-



--------------------------------------------------------------------------------

(k) Termination. This Agreement may be terminated only as follows:

(i) By the Buyer any time an Event of Default exists without any liability or
payment to the Company. However, if pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person. No such termination of this
Agreement under this Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.

(ii) In the event that the Commencement shall not have occurred, the Company
shall have the option to terminate this Agreement for any reason or for no
reason without any liability whatsoever of any party to any other party under
this Agreement.

(iii) In the event that the Commencement shall not have occurred on or before
September 30, 2010, due to the failure to satisfy the conditions set forth in
Sections 6 and 7 above with respect to the Commencement, any party shall have
the option to terminate this Agreement at the close of business on such date or
thereafter without liability of any party to any other party; provided, however,
that the right to terminate this Agreement under this Section 11(k)(iii) shall
not be available to any party if such failure to satisfy and of the conditions
set forth in Section 6 and 7 is the result of a breach of this Agreement by such
party or the failure of any representation or warranty of such party included in
this Agreement to be true and correct.

(iv) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Buyer electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement. The Company Termination Notice shall not be effective until one
(1) Business Day after it has been received by the Buyer.

(v) This Agreement shall automatically terminate on the date that the Company
sells and the Buyer purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement.

(vi) If by the Maturity Date for any reason or for no reason the full Available
Amount under this Agreement has not been purchased as provided for in Section 1
of this Agreement, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement.
Notwithstanding the foregoing, in such case, the Buyer shall be required to
immediately pay to the Company a termination fee (the “Termination Fee”), equal
to the number of Commitment Shares multiplied by $2.00 multiplied by Unfunded
Amount Percentage (as defined below). The Termination Fee may, at the election
of the Buyer,

 

-20-



--------------------------------------------------------------------------------

be paid in cash or in shares of common stock valued at $2.00 per share.
“Unfunded Amount Percentage” means the percentage of the Aggregate Amount that
the Company did not receive from the Buyer during the term of this Agreement.

Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(f), 9(g) and 9(h)), 11(k)(v) and 11(k)(vi), any termination of
this Agreement pursuant to this Section 11(k) shall be effected by written
notice from the Company to the Buyer, or the Buyer to the Company, as the case
may be, setting forth the basis for the termination hereof. The representations
and warranties of the Company and the Buyer contained in Sections 2, 3 and 5
hereof, the indemnification provisions set forth in Section 8 hereof and the
agreements and covenants set forth in Section 11, shall survive the Commencement
and any termination of this Agreement. No termination of this Agreement shall
affect the Company’s or the Buyer’s rights or obligations (i) under the
Registration Rights Agreement which shall survive any such termination or
(ii) under this Agreement with respect to pending purchases and the Company and
the Buyer shall complete their respective obligations with respect to any
pending purchases under this Agreement.

(l) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by the Company relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold the Buyer harmless against, any liability, loss or expense (including,
without limitation, attorneys’ fees and out of pocket expenses) arising in
connection with any such claim.

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(n) Remedies, Other Obligations, Breaches and Injunctive Relief. Each party’s
remedies provided in this Agreement shall be cumulative and in addition to all
other remedies available to it under this Agreement, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy of either party contained herein shall be deemed a waiver of compliance
with the provisions giving rise to such remedy and nothing herein shall limit
either party’s right to pursue actual damages for any failure by other party to
comply with the terms of this Agreement. Each party acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the other and
that the remedy at law for any such breach may be inadequate. Each party
therefore agrees that, in the event of any such breach or threatened breach, the
other party shall be entitled, in addition to all other available remedies, to
an injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.

(o) Failure or Indulgence Not Waiver. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

* * * * *

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

THE COMPANY: DYNAVAX TECHNOLOGIES CORPORATION By:  

/s/ Dino Dina, MD

Name:   Dino Dina, MD Title:   Chief Executive Officer BUYER: ASPIRE CAPITAL
FUND, LLC BY:   ASPIRE CAPITAL PARTNERS, LLC BY:   SGM HOLDINGS CORP. By:  

/s/ Steven G. Martin

Name:   Steven G. Martin Title:   President

 

-22-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 3(a)    Subsidiaries Schedule 3(c)    Capitalization Schedule 3(e)   
Conflicts Schedule 3(f)    1934 Act Filings Schedule 3(g)    Material Changes
Schedule 3(h)    Litigation Schedule 3(j)    Intellectual Property Schedule 3(l)
   Liens Schedule 3(p)    Transactions with Affiliates

EXHIBITS

 

Exhibit A    Form of Officer’s Certificate Exhibit B    Form of Resolutions of
Board of Directors of the Company Exhibit C    Form of Secretary’s Certificate



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

Schedule 3(a) – Subsidiaries

Rhein Biotech GmbH

Symphony Dynamo, Inc.

Schedule 3(c) – Capitalization

Except as disclosed in Note 2 to our Form 10-Q for the period ended June 30,
2010 filed with the SEC on August 2, 2010.

Schedule 3(e) – No Conflicts

None

Schedule 3(f) – 1934 Act Filings

None

Schedule 3(g) – Absence of Certain Changes

None

Schedule 3(h) – Litigation

None

Schedule 3(j) – Intellectual Property Rights

Except as disclosed in the Risk Factors to our Form 10-Q for the period ended
June 30, 2010 filed with the SEC on August 2, 2010.

Schedule 3(l) – Title

None

Schedule 3(p) – Transactions with Affiliates

Except as disclosed in Note 2 and the Risk Factors to our Form 10-Q for the
period ended June 30, 2010 filed with the SEC on August 2, 2010.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF OFFICER’S CERTIFICATE

This Officer’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of
                    , (the “Common Stock Purchase Agreement”), by and between
DYNAVAX TECHNOLOGIES CORPORATION, a Delaware corporation (the “Company”), and
ASPIRE CAPITAL FUND, LLC (the “Buyer”). Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Common Stock Purchase
Agreement.

The undersigned,                     ,                      of the Company,
hereby certifies as follows:

1. I am the                      of the Company and make the statements
contained in this Certificate;

2. The representations and warranties of the Company set forth in Section 3 of
the Common Stock Purchase Agreement are true and correct in all material
respects (except to the extent that any of such representations and warranties
is already qualified as to materiality in Section 3 of the Common Stock Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which are true and correct in all
material respects as of such specific date);

3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

IN WITNESS WHEREOF, I have hereunder signed my name on this      day of
            .

 

 

 

Name:

Title:

The undersigned as Secretary of                     , a                     
corporation, hereby certifies that                      is the duly elected,
appointed, qualified and acting                      of                      and
that the signature appearing above is his genuine signature.

 

 

 

Secretary



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Common Stock Purchase Agreement (the “Purchase Agreement”) by and
between the Corporation and Aspire Capital Fund, LLC (“Aspire”), providing for
the purchase by Aspire of up to Thirty Million Dollars ($30,000,000) of the
Corporation’s common stock, par value $0.001 (the “Common Stock”); and

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of 600,000
shares of Common Stock to Aspire as a commitment fee (the “Commitment Shares”)
and the sale of shares of Common Stock to Aspire up to the available amount
under the Purchase Agreement (the “Purchase Shares”).

Transaction Documents

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and                              (the “Authorized
Officers”) are severally authorized to execute and deliver the Purchase
Agreement, and any other agreements or documents contemplated thereby including,
without limitation, a registration rights agreement (the “Registration Rights
Agreement”) providing for the registration of the shares of the Company’s Common
Stock issuable in respect of the Purchase Agreement on behalf of the
Corporation, with such amendments, changes, additions and deletions as the
Authorized Officers may deem to be appropriate and approve on behalf of, the
Corporation, such approval to be conclusively evidenced by the signature of an
Authorized Officer thereon; and

FURTHER RESOLVED, that the Authorized Officers are hereby authorized to approve
any amendments or supplements to the prospectus or prospectuses forming a part
of the Company’s outstanding shelf registration statement(s) on Form S-3, and to
file or cause to be filed the same in order to cover the offer and sale of the
Commitment Shares and the Purchase Shares under the Purchase Agreement; and that
terms and provisions of the Registration Rights Agreement by and among the
Corporation and Aspire are hereby approved and the Authorized Officers are
authorized to execute and deliver the Registration Rights Agreement (pursuant to
the terms of the Purchase Agreement), with such amendments, changes, additions
and deletions as the Authorized Officer may deem appropriate and approve on
behalf of, the Corporation, such approval to be conclusively evidenced by the
signature of an Authorized Officer thereon; and

FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement), with such amendments, changes, additions and
deletions as the Authorized Officers may deem appropriate and approve on behalf
of, the Corporation, such approval to be conclusively evidenced by the signature
of an Authorized Officer thereon; and



--------------------------------------------------------------------------------

Execution of Purchase Agreement

FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
the Purchase Agreement providing for the purchase of common stock of the
Corporation having an aggregate value of up to $30,000,000; and

Issuance of Common Stock

FURTHER RESOLVED, that the Corporation is hereby authorized to issue 600,000
shares of Common Stock to Aspire as Commitment Shares and that upon issuance of
the Commitment Shares pursuant to the Purchase Agreement, the Commitment Shares
shall be duly authorized, validly issued, fully paid and nonassessable with no
personal liability attaching to the ownership thereof; and

FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the available amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

FURTHER RESOLVED, that the Corporation shall initially reserve 15,000,000 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement.

Listing Of The Shares On The Nasdaq Capital Market

FURTHER RESOLVED, that the officers of the Corporation with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Shares on the Nasdaq Capital Market.

Approval of Actions

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECRETARY’S CERTIFICATE

This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(k) of that certain Common Stock Purchase Agreement dated as of
                    , (the “Common Stock Purchase Agreement”), by and between
DYNAVAX TECHNOLOGIES CORPORATION, a Delaware corporation (the “Company”) and
ASPIRE CAPITAL FUND, LLC (the “Buyer”), pursuant to which the Company may sell
to the Buyer up to Thirty Million Dollars ($30,000,000) of the Company’s Common
Stock, par value $0.001 per share (the “Common Stock”). Terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Common
Stock Purchase Agreement.

The undersigned,                     , Secretary of the Company, hereby
certifies as follows:

1. I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s by-laws (the “By-laws”) and Certificate of Incorporation
(the “Certificate of Incorporation”), in each case, as amended through the date
hereof, and no action has been taken by the Company, its directors, officers or
shareholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Articles.

3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
                    , at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the shareholders of
the Company relating to or affecting (i) the entering into and performance of
the Common Stock Purchase Agreement, or the issuance, offering and sale of the
Purchase Shares and the Commitment Shares and (ii) and the performance of the
Company of its obligation under the Transaction Documents as contemplated
therein.

4. As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

IN WITNESS WHEREOF, I have hereunder signed my name on this      day of
                    .

 

 

 

Secretary

The undersigned as                     of                     , a
                    corporation, hereby certifies that                      is
the duly elected, appointed, qualified and acting Secretary of
                    , and that the signature appearing above is his genuine
signature.

 

 